                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                               3:12-cr-348-MOC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
MARVIN TIMOTHY JANKEE, JR.,            )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 43).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                                Signed: September 17, 2020




         Case 3:12-cr-00348-MOC Document 45 Filed 09/17/20 Page 1 of 1
